UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1542


SHIRLEY M. SLONE,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cv-00018-JPJ-PMS)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.        Nora Koch,
Acting Regional Chief Counsel, Brian O’Donnell, Supervisory
Attorney, Charles J. Kawas, Special Assistant United States
Attorney,    SOCIAL    SECURITY    ADMINISTRATION,    Philadelphia,
Pennsylvania; Timothy J. Heaphy, United States Attorney, Rick
Mountcastle,    Assistant   United    States   Attorney,   Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shirley M. Slone appeals the district court’s order

adopting      the     recommendation            of        the     magistrate        judge      and

upholding the Commissioner of Social Security’s decision to deny

her a period of disability insurance benefits.                            We have reviewed

the record and affirm.

             Our      review         of        the        Commissioner’s            disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.         See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir. 2005) (per curiam) (citing 42 U.S.C.A. § 405(g) (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                                         Id.

(internal quotation marks omitted).                        We do not reweigh evidence

or   make    credibility        determinations              in    evaluating        whether      a

decision      is     supported        by        substantial          evidence;          “[w]here

conflicting        evidence    allows      reasonable             minds       to   differ,”     we

defer to the Commissioner’s decision.                       Id.

             According        to    Slone,          the    administrative           law     judge

(“ALJ”)     improperly     failed         to    find       that     Slone      suffered        from

severe mental impairments, and improperly failed to base his

residual functional capacity (“RFC”) assessment on the combined

effects     of   Slone’s      physical         impairments.             Our    review     of    the

record      convinces    us        otherwise.             None     of     Slone’s       treating

                                                2
physicians      opined    that    she   suffered       from     a    severe    mental

impairment, and the record amply supports the ALJ’s conclusion

that her mental infirmities did not significantly affect her

ability    to   perform    work-related       tasks.      The       record    likewise

supports the ALJ’s RFC assessment.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in     the     materials

before    the   court    and    argument    would   not    aid      the    decisional

process.



                                                                              AFFIRMED




                                        3